MARCUS, Justice
(dissenting).
I believe La.R.S. 30:2024 is in contravention of La. Const. Art. V, § 16(A)’s grant to the district courts of original jurisdiction of all civil matters. In Bowen v. Doyal, 259 La. 839, 253 So.2d 200 (1971), we clearly held that a “district court’s review of an administrative determination is not an appeal; it is in fact an original judicial action.” The court reasoned that appellate *375jurisdiction could not exist until the administrative determination was judicially presented and judicially determined by a court of original jurisdiction. In giving the district court appellate jurisdiction, the Constitution of 1974 did not change the fact that the district court’s review of an administrative matter falls under its original jurisdiction. It is axiomatic that appellate jurisdiction can only exist in conjunction with original jurisdiction, and under our constitution, such original jurisdiction may not be divested from the district court.
Moreover, the majority’s reasoning that DEQ determinations are not “civil matters” within the meaning of Art. V, § 16 is inconsistent with the jurisdiction of the court of appeal, as set out in Art. V, § 10. That section gives the courts of appeal “appellate jurisdiction of all civil matters....” (emphasis added). Under the majority’s reasoning, the First Circuit Court of Appeal would have no appellate jurisdiction over a DEQ determination since it is not a “civil matter.”1
For these reasons, I respectfully dissent from the majority opinion, and would have affirmed the decision of the court of appeal.

. It is noteworthy that when Art. V, § 16 was amended to provide for administrative agency determinations in worker’s compensation matters, Art. V, § 10 was also amended to give the courts of appeal jurisdiction over “direct review 588 So.2d — 10 of administrative agency determinations in worker’s compensation matters_” The amendment was necessary since the courts could not have reviewed such matters under their appellate jurisdiction of civil matter.